— It is clear upon the face of the papers that there is a sufficiently substantial issue as to domicile of the testator to warrant a compromise of the estate tax liability between the States of New York and Connecticut. There is no indication that the suggested self-interest of the executors in the matter has influenced their judgment or action or that the compromise which they have effected is contrary to the interest of the estate or of the widow. On the basis of the present showing, it would appear that a sound judgment has been exercised by the executors and that the Surrogate was well within his discretion in refusing to entertain the application to pass upon the proposed compromise and to enjoin the executors from consummating it pending a hearing. The requested inquiry would hardly be practical at this stage of administration as it would involve a preliminary and superficial determination of some matters which must later be fully determined by the Surrogate and of other matters which may be academic. Also postponement of the compromise pending an inquiry might prejudice the consummation of the compromise and the interests of all concerned. Order unanimously affirmed, with $20 costs and disbursements to the respondents. Present — Peck, P. J., Callahan, Breitel, Bastow and Bergan, JJ. [205 Misc. 596.] [See post, p. 870.]